Citation Nr: 1211819	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-00 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of service connection for traumatic brain injury.

2.  Entitlement to service connection for traumatic brain injury.



WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1972 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening a claim of service connection for residuals a head injury.  The Veteran timely appealed that decision.

The Veteran and his son testified at a Board hearing before the undersigned Acting Veterans Law Judge in September 2009; a transcript of that hearing is associated with the claims file.

The Board considers the claim of service connection for traumatic brain injury to be reopened and that reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The April 2005 rating decision, which denied service connection for residuals of a head injury, is final.

2.  The evidence received since the April 2005 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for traumatic brain injury, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of entitlement to service connection for traumatic brain injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the instant decision reopens the claim of service connection for traumatic brain injury, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, if new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. §§ 3.156(b), 20.302; Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Furthermore, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b) (2011).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, service connection for residuals of a head injury was denied in an April 2005 rating decision; the Veteran was notified of that decision in a May 2005 letter.  Correspondences received from the Veteran within one year of the date of that May 2005 notification letter request copies of his claims file and service treatment records.  However, none of those correspondences indicate any disagreement with the April 2005 rating decision, nor do any of those correspondences append treatment records or other medical evidence which would be relevant and material to his denied head injury residuals claim.  

Thus, the Board finds that no new and material evidence was received within the appellate period following the April 2005 rating decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Incidentally, the Board also notes that no new official department records were associated with the claims file since the April 2005 rating decision.  See 38 C.F.R. § 3.156(c).  Moreover, the Veteran was appropriately notified of the April 2005 rating decision, and no notice of disagreement was received within one year of such notification.  Accordingly, that rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The April 2005 rating decision denied the Veteran's claim of service connection for residuals of a head injury because the evidence of record did not demonstrate any permanent or chronic disability the result of facial injuries sustained in service.  Thus, the evidence received since April 2005 should relate to whether the Veteran has a current disability related to the inservice injury.  The Board finds that such evidence has been received and therefore the claim is reopened.

VA psychiatric treatment records from November 2007 demonstrate diagnoses of a history of head trauma, organic affective syndrome secondary to head trauma, and impulse control disorder.  These records also disclose postservice head injuries.

The Board finds that the above constitutes new and material evidence, as it relates directly to whether the Veteran has a current diagnosis of residuals of a head injury.  Moreover, such evidence contributes to a more complete picture of the circumstances surrounding the origin of his disability, and as such it is not merely redundant of the record at the time of the last final denial.  Finally, this evidence raises a reasonable possibility of substantiating the Veteran's traumatic brain claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





ORDER

New and material evidence having been received, the claim of service connection for traumatic brain injury is reopened, and to that extent only is the appeal granted.


REMAND

In this case, the Board notes that this case must be remanded for several reasons, chief among them is the fact that the Board has reopened this claim, as discussed above, and adjudication of the claim by the Board would be premature given the fact that the merits of the claim were not addressed by the RO below.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Thus, in order to avoid prejudice to the Veteran in this matter, the Board must remand the reopened claim so that the RO may address the merits of the Veteran's claim in the first instance.

Additionally, the Board recognizes that the Veteran submitted additional evidence without a waiver of Agency of Original Jurisdiction (AOJ); such records consist of private treatment records received in July 2010.  As no waiver was received for this evidence, the case must be remanded in order for the RO to consider this evidence in the first instance.

After review of the claims file, the Board notes that the Veteran was released from Jackson State Prison in 1977, and any medical records from that time period have not been obtained and are potentially relevant to the matter on appeal at this time in order to assess continuity of symptomatology.  Thus, attempts to obtain those records should be made on remand.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).

The Veteran additionally reported that he was treated at the Camp Hansen Hospital in Okinawa, Japan during military service.  While the Board recognizes that the Veteran's service treatment records document that he sought treatment in January 1973 for facial contusions and a nasal fracture after a night of heavy drinking, the record is unclear as to whether these are the records to which he was referring.  As the case is being remanded at this time, the Board feels that it would be prudent to perform another search for any and all outstanding service treatment and personnel records, including any military hospital treatment records from Camp Hansen in Okinawa, Japan.  Id.  

The Veteran has been diagnosed with organic affective disorder associated with head trauma in November 2007.  On appeal, the Veteran has stated that during his service in Okinawa, he was picked up after guard duty by another servicemember, who hit him in the head with a tire iron; when he awoke, he was being looked at by medical personnel.  Shortly after that incident, he was forced to be discharged from the military.  He indicated that he believed that he has had several symptoms since that time including problems with his neck, a learning disability, loss of memory, and psychiatric/emotional problems, particularly with anger and aggression.

As noted above, the Veteran's service treatment records document treatment in January 1973 for facial contusions and a nasal fracture after a night of heavy drinking.  The Veteran was later shown to have a drug problem while in service - the apparent reason for discharge from service.  An undated administrative discharge examination reveals that the Veteran complained of several different symptoms, including frequent headaches at that time, but in the official April 1973 separation examination, he was only shown to have a forehead scar (which was also noted on his entrance examination) and was otherwise normal.  The Veteran's complaints of symptomatology in the April 1973 examination did not demonstrate any complaints indicated in the undated administrative discharge examination; the Veteran's stated he was in good health at that time.

Review of the claims file demonstrates that in May 1992 the Veteran slipped on some water and fell and hit his head.  Following that incident, the Veteran began seeking treatment for migraine-like headaches and was diagnosed with post-concussion syndrome.  In February 1993 the Veteran is shown to have been in a motor vehicle accident where he was an unrestrained front-seat passenger when the car hit a tree; the Veteran lost consciousness during that accident and was treated for a closed head injury and a laceration over his right eye requiring 36 stitches.  Approximately two months after that incident, the Veteran was wrestling with his 2-year old child and bumped heads with the child, causing a relapse of symptomatology associated with that head injury.  A November 2003 VA treatment note also indicates that approximately 10 years prior to that treatment the Veteran had been attacked with a pool cue and then a metal stick; it is unclear whether his head was wounded at that time.  It also appears that the Veteran may have had a head injury sometime in approximate 1977, during or short after his release from prison.  

In a January 1995 private treatment note, the Veteran reported having three significant head injuries, including the first as a child when he fell out of the car, the second during service when he was robbed and hit in the head with a pipe, and the third when he was in a car accident in 1993.

In light of the above, the Board finds that a VA examination is necessary at this time in order for an opinion as to a relationship to military service may be provided.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Battle Creek VA Medical Center (VAMC), the Allen Park, Michigan VAMC, or any other VA medical facility that may have treated the Veteran, for any treatment after his discharge from service in April 1973.  If the records are unavailable and further attempts would be futile, the claims file should be so annotated and the Veteran notified of such.

2.  Attempt to obtain any treatment records from Camp Hansen in Okinawa, Japan from 1972 and 1973 through official sources.  If the records are unavailable and further attempts would be futile, the claims file should be so annotated and the Veteran notified of such.

3.  Attempt to obtain the Veteran's service personnel records through official sources.  If the records are unavailable and further attempts would be futile, the claims file should be so annotated and the Veteran notified of such.

4.  Attempt to obtain any treatment records from Jackson State Prison and associate those documents with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

5.  Following the completion of the above to the extent possible, schedule the Veteran for a VA traumatic brain injury (TBI) examination to determine whether he suffers from a traumatic brain injury as a result of military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should state the diagnosis of any TBI found, to include an organic affective disorder as noted in the November 2007 VA treatment note.  The examiner should determine all of the symptomatology associated with any TBI found.

The examiner is requested to provide opinion as to whether any currently manifested TBI or other disorder is more likely, less likely, or at least as likely as not (50 percent or greater probability) casually related to or began during military service, to include the January 1973 incident which documented a nasal fracture and facial contusions.

In providing this opinion, the examiner should consider the following: 

* the Board's factual determination that the Veteran is not a reliable historian so that the examiner should rely on the documentary record regarding the history of injuries and complaints;
* the Veteran's January 1973 treatment for facial injuries;
* the documented slip and fall head injury in 1992;
* the documented closed head injury with loss of consciousness as a result of a 1993 motor vehicle accident;
* the 1993 wrestling incident with his son;
* the Veteran's report of a possible pool cue incident; and
* a possible head injury in 1977 during or shortly after release from prison.

The Board notes that the Veteran has claimed in 1995 and currently that he was hit in the head with a tire iron/pipe during military service; the examiner is requested to disregard this history unless documentation of the alleged injury is obtained as a result of this remand.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided (e.g., the need for further studies, a lack of obtainable medical evidence, the issue involved is beyond answering based upon the current state of medical knowledge, etc.).

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a traumatic brain injury.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


